Exhibit 10.1

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (“Agreement”) is made as of the 25th day of June,
2013, by and between MISSION COMMUNITY BANCORP, a California corporation (the
“Company), and ____________________ (“Indemnitee”), who holds the position or
positions, set forth on the signature page of this Agreement with the Company
and/or of its wholly-owned subsidiary, Mission Community Bank, a California
state chartered banking corporation (the “Bank”). For purposes of this
agreement, all references to directors and/or officers of the Company shall also
mean and include the directors and officers of the Bank and any other
subsidiaries of the Company, whether now in existence or organized at any time
hereafter.

 

R E C I T A L S

 

WHEREAS, Indemnitee is a director, officer or key management employee of the
Company holding the position or positions, set forth on the signature page of
this Agreement, with the Company, the Bank and/or any other subsidiary of the
Company; and

 

WHEREAS, the Company desires the benefits of having Indemnitee serve as a
director, officer or other key management employee of the Company, the Bank
and/or any other subsidiary of the Company, secure in the knowledge that any
expenses, liabilities or losses incurred by him or her in his or her good faith
service to the Company, the Bank and/or any other subsidiary, will be borne by
the Company or its successors and assigns in accordance with applicable law; and

 

WHEREAS, the Company desires that Indemnitee resist and defend against what
Indemnitee may consider to be unjustified investigations, claims, actions, suits
and proceedings which have arisen or may arise in the future as a result of
Indemnitee’s service to the Company, the Bank and/or any other Company
subsidiary; and

 

WHEREAS, the parties believe it appropriate to memorialize and reaffirm the
Company’s indemnification obligations to Indemnitee and to set forth the
additional indemnification agreements contained herein.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing, the respective agreements of
the parties to each other contained in this Agreement and for other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged by the undersigned, the Company and Indemnitee hereby agree as
follows:

 

1.     Indemnification.

 

(a)     Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company) by reason of (i) the fact that Indemnitee is or was a director,
officer, employee or agent of the Company or any subsidiary of the Company, or
(ii) any action or inaction on the part of Indemnitee while an officer or
director, or (iii) the fact that Indemnitee is or was serving at the request of
the Company as a director, officer, manager employee or agent of another
corporation, limited liability company, partnership, joint venture, trust or
other enterprise, against expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred by Indemnitee in connection with such action or proceeding;
provided, that Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that his or her conduct was unlawful. The termination of any action or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interests of the Company, or, with respect to any
criminal action or proceeding, had cause to believe that his or her conduct was
unlawful.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or proceeding by or in
the right of the Company or any subsidiary of the Company to procure a judgment
in its favor by reason of (i) the fact that Indemnitee is or was a director,
officer, employee or agent of the Company or any subsidiary of the Company, or
(ii) any action or inaction on the part of Indemnitee while an officer or
director of the Company or any subsidiary of the Company, or (iii) the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, manager, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise or entity,
against expenses (including attorneys’ fees) and, to the fullest extent
permitted by law, amounts paid in settlement, in each case to the extent
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or proceeding; provided, that Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in the best interests
of the Company and its shareholders, except that no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Company in the performance of Indemnitee’s
duty to the Company and its shareholders unless and only to the extent that the
court in which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine.

 

2.     Expenses; Indemnification Procedure.

 

(a)     Advancement of Expenses. The Company shall advance all expenses incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of any civil or criminal action or proceeding referenced in Section 1(a)
or Section 1(b) hereof (but not amounts actually paid in settlement of any such
action or proceeding). Indemnitee hereby undertakes to repay such amounts
advanced only if, and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized
hereby. The advances to be made hereunder shall be paid by the Company to
Indemnitee within twenty (20) days following delivery of a written request
therefor by Indemnitee to the Company.

 

(b)     Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to his or her right to be indemnified under this Agreement, give the
Company notice in writing as soon as reasonably practicable of any claim made
against Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the President of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing hereafter to
Indemnitee). Notice shall be deemed received three business days after the date
postmarked if sent by certified or registered mail, properly addressed;
otherwise notice shall be deemed received when such notice shall actually be
received by the Company. In addition, Indemnitee shall give the Company, at its
sole expense, such information and cooperation as the Company may reasonably
require provided that it is within Indemnitee’s power to do so.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     Procedure. Any indemnification provided for in Section 1 hereof shall be
made no later than forty (45) days after receipt of a written request therefor
by Indemnitee. If a claim under this Agreement, under any statute, or under any
provision of the Company’s Articles of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within forty-five (45) days
after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 14 of this Agreement, Indemnitee also shall be entitled to be
reimbursed, by the Company, for the expenses (including attorneys’ fees) of
bringing and prosecuting such action, within twenty (20) days after delivery by
Indemnitee to the Company of a written demand therefor accompanied by copies of
billings or invoices evidencing the incurrence of such costs by the Indemnitee.
It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed; provided, however, that
the burden of proving such defense shall be on the Company, and Indemnitee shall
be entitled to receive interim payments of expenses pursuant to Section 2(a)
above unless and until such defense is finally adjudicated by court order or
judgment from which no further right of appeal exists. It is the parties’
intention that if the Company contests Indemnitee’s right to indemnification,
whether pursuant to this Agreement, the Articles of Incorporation or Bylaws of
this Company or any applicable laws or statutes, the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its shareholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

 

(d)     Notice to Insurers. If, at the time of the receipt of a notice of a
claim pursuant to Section 2(b) hereof, the Company has director and/or officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

(e)     Selection of Counsel. In the event the Company shall be obligated under
Section 2(a) hereof to pay the expenses of any proceeding against Indemnitee and
for so long as it is paying such expenses, then, subject to clause (ii) of this
Section 2(e), the Company shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ his or her counsel
in any such proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not, in fact, have employed counsel reasonably
acceptable to the Indemnitee to assume the defense of such proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.

 

 
3

--------------------------------------------------------------------------------

 

 

3.     Additional Indemnification Rights; Non-Exclusivity.

 

(a)     Scope. Notwithstanding any other provision of this Agreement to the
contrary, the Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws or by statute. In the event of
any change, after the date of this Agreement, in any applicable law, statute or
rule which would have the effect of expanding the right of a California
corporation to indemnify Indemnitee, such changes shall be, ipso facto, within
the purview of Indemnitee’s rights and Company’s obligations under this
Agreement. If, on the other hand, there occurs a change in applicable law,
statute or rule which would have the effect of narrowing the right of a
California corporation to indemnify its officers, other key management employees
and/or directors, such changes, to the extent not otherwise required by such
law, statute or rule to be applied to this Agreement, shall have no effect on
this Agreement or the respective rights or obligations of the parties hereunder.

 

(b)     Non-Exclusivity. The indemnification provided by this Agreement shall
not be deemed exclusive of any other rights to indemnification to which
Indemnitee may be entitled, whether under the Company’s Articles of
Incorporation or Bylaws, any other agreement, any vote of shareholders or
disinterested directors, the General Corporation Law of the State of California,
or otherwise, both as to action in Indemnitee’s official capacity or another
capacity with the Company or any of its subsidiaries, while holding such office.
The rights of the Indemnitee and the obligations or the Company under this
Agreement shall survive, a termination of employment or a cessation of service,
as the case may be, of Indemnitee with the Company or any of its subsidiaries
and, accordingly, the indemnification provided for under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving as an
officer, other key management employee or director of the Company of any
subsidiary if the Company even though the Indemnitee is no longer serving in
such capacity or in any capacity with the Company or any of its subsidiaries at
the time of any action or other covered proceeding.

 

4.     Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
or her in the investigation, defense, appeal or settlement of any civil or
criminal action or proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties for which Indemnitee is entitled to be
indemnified pursuant to this Agreement.

 

5.     Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s right under public policy to indemnify
Indemnitee and, in that event, the Indemnitee’s rights and the Company’s
obligations hereunder shall be subject to that determination.

 

6.     Directors’ and Officers’ Liability Insurance. The Company shall, from
time to time, make a good faith determination whether or not it is practicable
for the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors’ and officers’ liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s most favorably insured officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, if Indemnitee is not an officer or director but is a
key employee. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, or that the premium
costs for such insurance are disproportionate to the amount of coverage
provided, or that the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit, or if Indemnitee is covered
by similar insurance maintained by a subsidiary or parent of the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

7.     Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

8.     Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)     Excluded Acts. To indemnify Indemnitee for any acts or omissions or
transactions for which a director may not be relieved of liability under the
California General Corporation Law or the Federal Securities Laws or federal or
state laws governing the indemnification of officers or directors of a state
chartered, federally insured bank; or

 

(b)     Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 317 of the California General Corporation Law, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors has approved the initiation or bringing of such suit; or

 

(c)     Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous; or

 

(d)     Insured Claims. To indemnify Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors’ and
officers’ liability insurance maintained by the Company or any parent or
subsidiary of the Company; or

 

(e)     Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits and other amounts, if any, arising from the purchase and sale
by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

 

 
5

--------------------------------------------------------------------------------

 

 

9.     Effectiveness of Agreement. This Agreement shall be effective as of the
date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee or other agent of the Company, or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, at the time such act or
omission occurred. This Agreement shall remain in full force and effect,
notwithstanding and at all times during the term of and after the cessation of
Indemnitee’s employment with the Company (if Indemnitee is an officer or key
management employee of the Company) or the end of his or her term of office as a
director of the Company (if the Indemnitee is a director and not an officer or
key management employee of the Company).

 

10.     Construction of Certain Phrases.

 

(a)     For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b)     For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants, or beneficiaries.

 

(c)     Unless the context in which such terms are used clearly and
unambiguously indicates otherwise, whenever used in this Agreement (i) the term
“or” shall not be exclusive, (ii) the term “including” shall not be limiting,
but shall mean either “including but not limited to” or “including without
limitation” and (iii) the terms “herein,” “hereof,” “hereto,” “hereunder”,
“hereinafter” and other similar terms shall refer to this Agreement as a whole
and not merely to the specific section, subsection, paragraph or clause where
such terms may appear.

 

11.     Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing executed and delivered by each of the parties hereto. To
be effective, any purported waiver by any party of any of its right or any of
the obligations of or any default or breach by, the other party hereto shall not
be effective, unless it is set forth in a written instrument that has been
executed by the party purported to have granted such waiver. No failure or delay
on the part of either party hereto in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

 

12.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

13.     Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.

 

 
6

--------------------------------------------------------------------------------

 

 

14.     Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action were not made in good faith or were frivolous. In the event of an action
instituted by or in the name of the Company under this Agreement or to enforce
or interpret any of the terms of this Agreement, Indemnitee shall be entitled to
be paid all court costs and expenses, including attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action were made in bad faith or were frivolous.

 

15.     Specific Performance. The parties hereto agree that irreparable damage
could occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions or an order of specific performance, without the need to post any
bond or other security as a condition to the granting or effectiveness of such
relief or remedies, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

16.     Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by certified or registered mail with postage prepaid,
on the third business day after the date postmarked. Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.

 

17.     Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of California
located in the County of Orange, for all purposes in connection with any action
or proceeding which arises out of or relates to this Agreement and agree that
any action instituted under this Agreement shall be brought only in state courts
of the State of California located in the County of Orange.

 

18.     Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of California as applied to
contracts between California residents entered into and to be performed entirely
within California.

 

[Remainder of page intentionally left blank.
Signatures of parties follow on next page.]

  

 
7

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the day and date first above written.

 

MISSION COMMUNITY BANCORP,

a California corporation

 

 

 

By:                                                                    

 

Name:                                                                

 

Title:                                                                   

 

AGREED TO AND ACCEPTED:

 

INDEMNITEE:

Name:

Address:

Position(s) with Company and/or subsidiaries:

 

 

 

 8

 

 

 

 

 

 

 

 

 

 

 